 



CONVERSION AGREEMENT
This CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of the
28th day of June, 2006 by and among:

(1)   CANARGO ENERGY CORPORATION, a Delaware Corporation (the “Company”);   (2)
  THE PERSONS whose names and addresses are set out in Schedule 1 (the
“Subordinated Noteholders” and individually a “Subordinated Noteholder”); and  
(3)   PERSISTENCY, a company incorporated under the laws of the Cayman Islands
(“Persistency”).

WHEREAS

(A)   The Company proposes to admit to trading on the AIM Market of the London
Stock Exchange plc (or other recognised national stock exchange) one of its
indirect wholly owned subsidiaries, Tethys Petroleum Investments Limited
(“Tethys”), and concurrently undertake a fundraising in respect of Tethys (the
“IPO”).   (B)   On or around the date of this Agreement Persistency and the
Subordinated Noteholders have entered into an agreement pursuant to which the
Subordinated Noteholders have sold to Persistency $5 million of the principal
amount of the Subordinated Notes issued under and pursuant to that certain Note
and Warrant Purchase Agreement (the “NWPA”) dated as of 3 March 2006 by and
among the Company and the Subordinated Noteholders.   (C)   The Subordinated
Noteholders and Persistency have certain rights under the NWPA and the ancillary
documents associated therewith, which rights include, without limitation, the
right pursuant to Section 11.7 of the NWPA to convert the principal amount of
each Subordinated Note from time to time in whole or in part into Tethys Common
Stock (as defined in the NWPA).   (D)   The Subordinated Noteholders and
Persistency on or around the date of this Agreement have entered into a letter
agreement with the Company pursuant to which the Subordinated Noteholders and
Persistency have conditionally agreed to waive and release certain of their
rights in connection with the NWPA.   (E)   To the extent they hold Subordinated
Notes, the Subordinated Noteholders and Persistency are willing to agree to
convert their Subordinated Notes into Tethys Common Stock in accordance with
Section 11.7 of the NWPA on the terms and subject to the conditions set out in
this Agreement.

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   In this Agreement the following words
and expressions shall, unless the context otherwise requires, have the following
meanings:

 



--------------------------------------------------------------------------------



 



    “Admission” means the admission of the Tethys Common Stock to trading on the
AIM becoming effective and a reference to Admission “becoming effective” shall
be construed as a reference to the London Stock Exchange issuing a dealing
notice to that effect in accordance with rule 6 of the AIM Rules;       “AIM
Rules” means the AIM Rules for Companies issued by the London Stock Exchange;  
    “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City or London are required or authorized to
be closed;       “Conversion Date” means the date five Business Days prior to
the date of the Tethys Closing or such other later date prior to the Tethys
Closing as notified by the Company to the Subordinated Noteholders and
Persistency;       “London Stock Exchange” means the London Stock Exchange plc;
      “Nominated Adviser” has the meaning given to the expression “nominated
adviser” in the AIM Rules;       “Note Purchase Agreement” means the Note
Purchase Agreement dated as of 25 July 2005 by and among the Company, Ingalls &
Snyder Value Partners L.P. and the Purchasers (as defined therein);      
“Senior Noteholders” means the holders of the Senior Secured Note;       “Senior
Secured Note” means the Senior Secured Note issued by the Company pursuant to
the Note Purchase Agreement; and       “Tethys Closing” means the date of
delivery by Tethys’ Nominated Adviser to the London Stock Exchange of a duly
completed and signed application for Admission in the form prescribed by the
London Stock Exchange in accordance with rule 5 of the AIM Rules.   1.2   Words
and expressions defined in the NWPA shall have the same meanings herein except
in so far as expressly varied by or inconsistent with the provisions of this
Agreement.   2   CONDITIONS PRECEDENT   2.1   The Subordinated Noteholders and
Persistency agree that they shall convert the entire principal amount
outstanding under the Subordinated Notes into shares of Tethys Common Stock
pursuant to Section 11.7 of the NWPA conditional upon the prior or
contemporaneous satisfaction or waiver of the following conditions:

  (a)   The Senior Noteholders and the Company shall have entered into a letter
agreement releasing certain rights and providing certain consents under the Note
Purchase Agreement to permit the IPO and the transactions contemplated thereby
in compliance with the terms of the Note Purchase Agreement, provided, however
that a minimum of $18 million of aggregate gross proceeds are raised by Tethys;
    (b)   Tethys’ Nominated Adviser or Broker shall have confirmed in writing to
Persistency and the Subordinated Noteholders that the pre-money valuation of
Tethys immediately prior to the IPO is at least $52 million; and

2



--------------------------------------------------------------------------------



 



  (c)   Tethys shall have confirmed in writing to Persistency and the
Subordinated Noteholders that the aggregate gross proceeds received by Tethys
and the Company on completion of the IPO are intended to be distributed and/or
applied as follows, depending on the total level of funds received:

  (i)   In the event that the aggregate gross proceeds of the IPO do not exceed
$25 million, all such proceeds shall be retained by Tethys.     (ii)   In the
event that the aggregate gross proceeds of the IPO exceed $25 million, then
proceeds of the sale by the Company of Tethys Common Stock, which may represent
up to 50% of the aggregate gross proceeds in excess of $25 million, shall be
distributed to the Company and the balance of the aggregate gross proceeds shall
be retained by Tethys.

      All fees and expenses of the IPO shall be allocated to the Company and
Tethys in proportion to the gross proceeds received by them respectively. Fifty
percent (50%) of all net proceeds received by the Company from the IPO shall be
used to prepay in part the principal amount of the Senior Secured Notes then
outstanding (the “Tethys Prepayment Amount”).     (d)   Concurrently with the
receipt by the Company of any proceeds from the IPO, the Company shall deposit
with Ingalls & Snyder LLC as escrow agent (the “Escrow Agent”) an amount equal
to the Tethys Prepayment Amount (the “Escrow Amount”) to prepay at the
applicable Redemption Price (as defined in Section 9.5 of the Note Purchase
Agreement) all or a portion of the indebtedness outstanding as of the deposit
date represented by Senior Secured Notes, to be held by the Escrow Agent in an
interest bearing account (the “Escrow Account”) pursuant to the terms of an
Escrow Agreement in substantially the form of Schedule 2 attached hereto (the
“Escrow Agreement”) until the earlier of (i) the conversion of the Senior
Secured Notes in accordance with the provisions of Section 10.7 of the Note
Purchase Agreement or (ii) December 31, 2006. In the event the Senior
Noteholders elect to convert their Senior Secured Notes prior to December 31,
2006, then the Escrow Agent shall promptly refund all amounts held in the Escrow
Account to the Company, including all interest earned on any amounts held in the
Escrow Account. In the event, however, that the Senior Noteholders do not elect
so to convert their Senior Secured Notes on or prior to December 31, 2006, then
all amounts held in the Escrow Account shall be used to prepay the Senior
Secured Notes in accordance with the provisions of Section 9 of the Note
Purchase Agreement, including all accrued and unpaid interest.

2.2   The Subordinated Noteholders and Persistency each agree to provide a
guaranty in substantially the form of Schedule 3 attached hereto (each a “Senior
Note Guaranty” and together the “Senior Note Guaranties”) to the Senior
Noteholders in an aggregate amount of $6,500,000, on the terms set forth in the
Senior Note Guaranties.   2.3   Notwithstanding Clause 2.1:

  (a)   Persistency and the Required Holders (as defined in the NWPA) shall be
entitled by notice in writing given to the Company to waive (to such extent as
they may think fit) compliance with the conditions stated in Clauses 2.1(a),
(b) and (c);

3



--------------------------------------------------------------------------------



 



  (b)   The Company shall be entitled by notice in writing given to Persistency
and the Subordinated Noteholders to waive (to such extent as they may think fit)
compliance with the conditions stated in Clause 2.1(a); and     (c)   Ingalls &
Snyder Value Partners L.P., as a Required Holder (as defined in the Note
Purchase Agreement) on behalf of the Senior Noteholders, shall be entitled by
notice in writing to the Company and Persistency to waive (to such extent as it
may think fit) compliance with the condition stated in Clause 2.1(d).

2.4   If any of the conditions in Clause 2.1 has not been satisfied or waived by
31 December 2006 (or by such later date as may be agreed in writing between
Persistency, the Subordinated Noteholders, Ingalls & Snyder Value Partners L.P.
and the Company), then, without prejudice to any accrued rights of the parties
arising in respect of any of the provisions of this Agreement, this Agreement
shall, other than Clause 3.3, thereupon cease to have effect.   3   CONVERSION  
3.1   Subject to the terms of Clause 2, on and with effect from the Conversion
Date Persistency and the Subordinated Noteholders shall convert the entire
outstanding principal amount of the Subordinated Notes held by each of them
respectively into Tethys Common Stock pursuant to Clause 11.7 of the NWPA (the
“Conversion”). Accrued interest through the Conversion Date in respect of the
Subordinated Notes shall be payable by the Company at the time of the
Conversion.   3.2   The Tethys Common Stock shall be divided amongst Persistency
and the Subordinated Noteholders in the proportions of the Subordinated Notes
held by them respectively.   3.3   Pending the Conversion, and from and after
the date set forth in Clause 2.3 if the Conversion has not occurred by such
date, the Subordinated Noteholders, Persistency and the Company agree that, the
provisions of Section 19.1 of the NWPA to the contrary notwithstanding,
Section 11.7 of the NWPA may not be modified or amended without the written
consent of the holders of 65% Subordinated Notes then outstanding.   3.4  
Notwithstanding the provisions of Clause 2.1(b), in the event that the IPO is
completed on a pre-money enterprise valuation of less than $52 million, the
Subordinated Noteholders shall be issued with such number of additional shares
of Tethys Common Stock (the “Additional Tethys Shares”) at the IPO price in pro
rata proportion to their interests in the Subordinated Notes such that the
Additional Tethys Shares taken together with the shares received upon conversion
of the outstanding principal amount of the Subordinated Notes held by each of
them respectively (converted pursuant to Clause 11.7 of the NWPA) shall equal
$13 million in aggregate value of Tethys Common Stock.   4   WARRANTS   4.1  
The consideration payable to Persistency and the Subordinated Noteholders for
the conversion of their Subordinated Notes into Tethys Common Stock pursuant to
Clause 3 shall be the issue by the Company of warrants to purchase up to an
aggregate of 13 million shares, at an exercise price of $1.00 per share (subject
to adjustment), of the Company’s common stock par value $0.10 per share (the
“Compensation Warrants”). The Compensation Warrants issuable to the Subordinated
Noteholders pursuant to this Clause 4.1 shall be issued to the Subordinated



4



--------------------------------------------------------------------------------



 



    Noteholders on the Conversion Date and the Compensation Warrants issuable to
Persistency pursuant to this Clause 4.1 shall be issued to Persistency on the
date of this Agreement.   4.2   The Compensation Warrants to be issued to the
Subordinated Noteholders shall be substantially in the form set out in
Schedule 4, with such changes thereto, if any, as may be approved by the
Required Holders (as defined in the NWPA) and the Company in respect of their
respective Compensation Warrants.   4.3   The Compensation Warrants to be issued
to Persistency shall be substantially in the form set out in Schedule 5, with
such changes thereto, if any, as may be approved by Persistency and the Company.
  4.4   The Compensation Warrants shall be divided amongst Persistency and the
Subordinated Noteholders in the proportions of the Subordinated Notes held by
them respectively.   5   GENERAL   5.1   Further Assurance       The parties
shall at their own cost do or procure the doing of all such acts and things
and/or execute or procure the execution of all such documents as are reasonably
required to give effect to the provisions of this Agreement.   5.2   Assignment
      Neither party shall be entitled to assign in whole or in part any rights
and/or obligations arising under this Agreement to a third party without the
prior written consent of the other party.   5.3   Entire Agreement       This
Agreement together with the Note Purchase Agreement and the NWPA constitute the
entire agreement among the parties with respect to the matters dealt with herein
and supersedes any previous agreement among the parties in relation to such
matters.   5.4   Variation       No variation of this Agreement shall be valid
or effective unless made by an instrument in writing signed by the parties
hereto.   5.5   Waiver       No waiver by either party of any of the
requirements hereof or of any of its rights hereunder shall be effective unless
given in writing and signed by or on behalf of that party and no forbearance,
delay or indulgence by either party in enforcing the provisions of this
Agreement shall prejudice or restrict the rights of that party nor shall any
waiver by that party of any of the requirements hereof or any of its rights
hereunder release the other from full performance of its remaining obligations
stated herein.   5.6   Severability       Each provision of this Agreement shall
be construed separately and (save as otherwise expressly provided herein) none
of the provisions hereof shall limit or govern the extent, application or

5



--------------------------------------------------------------------------------



 



    construction of any other of them and notwithstanding that any provision of
this Agreement may prove to be illegal or unenforceable the remaining provisions
of this Agreement shall continue in full force and effect.   5.7   Counterparts
      This Agreement may be executed in any number of counterparts and by each
of the parties on separate counterparts each of which when executed and
delivered shall be deemed to be an original, but all the counterparts together
shall constitute one and the same agreement.   5.8   Law and Jurisdiction  
5.8.1   This Agreement shall be governed by and construed in accordance with the
law of the State of New York.   5.8.2   Each party hereby submits to the
non-exclusive jurisdiction of the Courts of New York as regards any claim,
dispute or matter arising out of or in connection with this Agreement and its
implementation and effect.   5.9   Binding Effect       This Agreement shall be
binding upon the parties hereto and their successors in interest and assigns.  
5.10   Notices       All notices, demands, elections, requests and
communications provided for hereunder shall be in writing and sent: (a) by
telefacsimile if the sender on the same day sends a confirming copy of such
notice by a recognized overnight delivery service (charges prepaid), or (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

          (i) if to Persistency or to the Subordinated Noteholders, to
Persistency or to the Subordinated Noteholders at their respective addresses as
set forth on the books maintained by the Company, or at such other address as
Persistency or any Subordinated Noteholder shall have specified to the Company
in writing,
          (ii) if to the Company, to the Company at its principal executive
office to the attention of Chief Executive Officer, or at such other address as
the Company shall have specified to Persistency and the Subordinated Noteholders
in writing.
     Notices under this Section 5.10 will be deemed given only when actually
received.
[signature pages follows]

6



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties have executed and delivered this document as a
deed on the date first before written.
SIGNED by

     
 
For and on behalf of CANARGO
   
ENERGY CORPORATION
   

         
Name:
       
 
 
 
   
Title:
       
 
       

     
 
   
 
    For and on behalf of PERSISTENCY

         
Name:
       
 
 
 
   
Title:
       
 
       

SIGNED by

     
 
   
For and on behalf of
   
PENRITH LTD
   

         
Name:
       
 
 
 
   
Title:
       
 
       

SIGNED by

     
 
THOMAS L GIPSON
   

SIGNED by

     
 
ROBERT L GIPSON
   

7



--------------------------------------------------------------------------------



 



          AGREED AND ACKNOWLEDGED    
 
        INGALLS & SNYDER LLC    
 
       
By:
       
 
 
 
   
Name:
       
 
       
 
       
Title:
       
 
       

          INGALLS & SNYDER VALUE PARTNERS L.P.
 
       
By:
       
 
 
 
   
Name:
       
 
       
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULES
SCHEDULE 1
Subordinated Noteholders

     
 
  Name of Subordinated Noteholder
 
   
 
  Penrith Ltd
 
   
 
  Thomas L Gipson
 
   
 
  Robert L Gipson

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Escrow Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
___, 200_, by CANARGO ENERGY CORPORATION, a Delaware corporation, (the
“Company”) and INGALLS & SNYDER LLC, as Escrow Agent hereunder (the “Escrow
Agent”). All capitalized terms not otherwise expressly defined herein shall have
the meanings ascribed thereto in that certain Conversion Agreement dated as of
June 28, 2006 (the “Conversion Agreement”) by and among the Company,
Persistency, a Cayman Islands Company and the holders of the Company’s Senior
Subordinated Convertible Guaranteed Notes due September 1, 2009.
BACKGROUND
     WHEREAS, pursuant to the terms of Section 2.1(d) of the Conversion
Agreement the Company has agreed to deposit the Tethys Prepayment Amount with
the Escrow Agent to prepay all or a portion of the Company’s Senior Secured
Notes as contemplated in such Section;
     WHEREAS, the Company has completed the Tethys IPO and desires to deposit
the Tethys Prepayment Amount with the Escrow Agent as contemplated by
Section 2.1(d) of the Conversion Agreement;
     WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it in accordance with the terms of this Agreement; and
     WHEREAS, in order to establish the escrow of funds and to effect the
provisions of Section 2.1(d) of the Conversion Agreement, the parties hereto
have entered into this Agreement.
     NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:
          Definitions. The following terms shall have the following meanings
when used herein:
               “Escrow Funds” means the funds deposited with Escrow Agent
pursuant to this Agreement.
               “Joint Written Direction” means a written direction executed by
Ingalls & Snyder Value Partners LP and the Company directing the Escrow Agent to
disburse all or a portion of the Escrow Funds or to take or refrain from taking
any action pursuant to this Agreement.
               “Escrow Period” shall begin with the date hereof and shall
terminate upon the earlier to occur of the following dates:

 



--------------------------------------------------------------------------------



 



                    The date upon which Company confirms that all of the Senior
Secured Notes have been converted in accordance with the provisions of
Section 10.7 of the Senior Note Purchase Agreement;
                    December 31, 2006; or
                    The date upon which a determination is made by the Company
and Ingalls & Snyder Value Partners LP to terminate the Escrow Period.
               “Senior Note Purchase Agreement” means that certain Note Purchase
Agreement dated as of July 25, 2005 by and among the Company and the purchasers
identified therein pursuant to which the Company issued the Senior Secured
Notes.
               “Senior Secured Notes” means the Company’s Senior Secured Notes
due July 25, 2009.
               “Senior Secured Noteholders” means the registered holders of the
Senior Secured Notes.
     During the Escrow Period, the Company and the Senior Secured Noteholders
are aware that they are not entitled to any funds received into escrow and no
amounts deposited in the Escrow Account shall become the property of the Company
or the Senior Secured Noteholders or any other entity, or be subject to the
debts of the Company or the Senior Secured Noteholders or any other entity.
          Appointment of and Acceptance by Escrow Agent. The Senior Secured
Noteholders and the Company hereby appoint Escrow Agent to serve as Escrow Agent
hereunder. Escrow Agent hereby accepts such appointment and, upon receipt by
wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to
hold, invest and disburse the Escrow Funds in accordance with this Agreement.
          Creation of Escrow Funds. On or prior to the date hereof, the parties
shall establish an escrow account with the Escrow Agent, which escrow account
shall be entitled as follows: CanArgo Energy Corporation/Ingalls & Snyder LLC
Escrow Account for the deposit of the Escrow Funds. The Company will wire good
funds to the account of the Escrow Agent as follows:

 



--------------------------------------------------------------------------------



 



     
Bank:
  J.P. Morgan Chase
 
  1 Chase Plaza
 
  New York, NY 10005
Routing #:
  021000021
 
   
Account #:
  A/C 930-4-015689
 
   
Name on Account:
  Ingalls & Snyder LLC
 
   
Name on Sub-Account:
  Canargo Energy Corporation/Ingalls & Snyder LLC Escrow Account

          Deposits into the Escrow Account. The Company agrees that it shall
promptly deliver the Tethys Prepayment Amount to Escrow Agent for deposit in the
Escrow Account.
          Disbursements from the Escrow Account.
               The Escrow Agent will continue to hold such funds until Ingalls &
Snyder Value Partners LP, acting on behalf of the Senior Secured Noteholders,
and the Company execute a Joint Written Direction directing the Escrow Agent to
disburse the Escrow Funds pursuant to Joint Written Direction signed by the
Company and Ingalls & Snyder Value Partners LP. In disbursing such funds, Escrow
Agent is authorized to rely upon such Joint Written Direction from the Company
and Ingalls & Snyder Value Partners LP and may accept any signatory from the
Company listed on the signature page to this Agreement and any signature from
Ingalls & Snyder Value Partners LP that the Escrow Agent already has on file.
               In the event Escrow Agent does not receive the amount of the
Escrow Funds from the Company, Escrow Agent shall promptly notify Ingalls &
Snyder Value Partners LP.
               In the event Escrow Agent does receive the amount of the Escrow
Funds prior to expiration of the Escrow Period, in no event will the Escrow
Funds be released to the Company or the Senior Secured Noteholders until such
amount is received by Escrow Agent in collected funds. For purposes of this
Agreement, the term “collected funds” shall mean all funds received by Escrow
Agent which have cleared normal banking channels and are in the form of cash.
          Collection Procedure. Escrow Agent is hereby authorized to deposit the
proceeds of each wire in the Escrow Account.
          Suspension of Performance: Disbursement Into Court. If at any time,
there shall exist any dispute between the Company and the Senior Secured
Noteholders with respect to holding or disposition of any portion of the Escrow
Funds or any other obligations of Escrow Agent hereunder, or if at any time
Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Funds or Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the parties have not
within thirty (30) days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 9 hereof,

 



--------------------------------------------------------------------------------



 



appointed a successor Escrow Agent to act hereunder, then Escrow Agent may, in
its sole discretion, take either or both of the following actions:
               suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a successor Escrow Agent shall be appointed (as the case
may be); provided however, Escrow Agent shall continue to invest the Escrow
Funds in accordance with Section 8 hereof; and/or
               petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required by law, pay into such court, for holding and
disposition in accordance with the instructions of such court, all funds held by
it in the Escrow Funds, after deduction and payment to Escrow Agent of all fees
and expenses (including court costs and attorneys’ fees) payable to, incurred
by, or expected to be incurred by Escrow Agent in connection with performance of
its duties and the exercise of its rights hereunder.
               Escrow Agent shall have no liability to the Company, the Senior
Secured Noteholders, or any person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Funds or any
delay in with respect to any other action required or requested of Escrow Agent
except for the Escrow Agent’s willful misconduct or gross negligence.
          Investment of Escrow Funds. Escrow Agent shall invest the Escrow Funds
in: (i) an interest bearing money market fund or (ii) obligations issued or
guaranteed by the United States Government with a maturity of nine (9) months or
less, to be held for the benefit of the Escrow Account.
     If Escrow Agent has not received a Joint Written Direction at any time that
an investment decision must be made, Escrow Agent shall maintain the Escrow
Funds, or such portion thereof, as to which no Joint Written Direction has been
received, in an interest bearing money market fund.
          Resignation and Removal of Escrow Agent. Escrow Agent may resign from
the performance of its duties hereunder at any time by giving thirty (30) days’
prior written notice to the parties or may be removed, with or without cause, by
the parties, acting jointly, by furnishing a Joint Written Direction to Escrow
Agent, at any time by the giving of ten (10) days’ prior written notice to
Escrow Agent as provided herein below. Upon any such notice of resignation or
removal, the representatives of the Senior Secured Noteholders and the Company
identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall appoint a
successor Escrow Agent hereunder, which shall be a commercial bank, trust
company or other financial institution with a combined capital and surplus in
excess of $10,000,000.00. Upon the acceptance in writing of any appointment of
Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Escrow Agent, and the retiring Escrow
Agent shall

 



--------------------------------------------------------------------------------



 



be discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession. After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.
          Liability of Escrow Agent.
               Escrow Agent shall have no liability or obligation with respect
to the Escrow Funds except for Escrow Agent’s willful misconduct or gross
negligence. Escrow Agent’s sole responsibility shall be for the safekeeping,
investment, and disbursement of the Escrow Funds in accordance with the terms of
this Agreement. Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice or any fact or circumstance not
specifically set forth herein. Escrow Agent may rely upon any instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained herein, which Escrow Agent shall
in good faith believe to be genuine, to have been signed or presented by the
person or parties purporting to sign the same and conform to the provisions of
this Agreement. In no event shall Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages. Escrow Agent shall not
be obligated to take any legal action or commence any proceeding in connection
with the Escrow Funds, any account in which Escrow Funds are deposited, this
Agreement or the Conversion Agreement, or to appear in, prosecute or defend any
such legal action or proceeding. Escrow Agent may consult legal counsel selected
by it in any event of any dispute or question as to construction of any of the
provisions hereof or of any other agreement or its duties hereunder, or relating
to any dispute involving any party hereto, and shall incur no liability and
shall be fully indemnified from any liability whatsoever in acting in accordance
with the opinion or instructions of such counsel. The Company and the Senior
Secured Noteholders jointly and severally shall promptly pay, upon demand, the
reasonable fees and expenses of any such counsel.
               Escrow Agent is hereby authorized, in its sole discretion, to
comply with orders issued or process entered by any court with respect to the
Escrow Funds, without determination by Escrow Agent of such court’s jurisdiction
in the matter. If any portion of the Escrow Funds is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it, binding upon it,
without the need for appeal or other action; and if Escrow Agent complies with
any such order, writ, judgment, or decree, it shall not be liable to any of the
parties hereto or to any other

 



--------------------------------------------------------------------------------



 



person or entity by reason of such compliance even though such order, writ,
judgment, or decree may be subsequently reversed, modified, annulled, set aside
or vacated.
          Indemnification of Escrow Agent. From and at all times after the date
of this Agreement, the parties jointly and severally, shall, to the fullest
extent permitted by law and to the extent provided herein, indemnify and hold
harmless Escrow Agent and each director, officer, employee, attorney, agent and
affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against any
and all actions, claims (whether or not valid), losses, damages, liabilities,
costs and expenses of any kind or nature whatsoever (including without
limitation reasonable attorney’s fees, costs and expenses) incurred by or
asserted against any of the Indemnified Parties from and after the date hereof,
whether direct, indirect or consequential, as a result of or arising from or in
any way relating to any claim, demand, suit, action, or proceeding (including
any inquiry or investigation) by any person, including without limitation the
parties to this Agreement, whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any person under any statute or
regulation, including, but not limited to, any federal or state securities laws,
or under any common law or equitable cause or otherwise, arising from or in
connection with the negotiation, preparation, execution, performance or failure
of performance of this Agreement or any transaction contemplated herein, whether
or not any such Indemnified Party is a party to any such action or proceeding,
suit or the target of any such inquiry or investigation; provided, however, that
no Indemnified Party shall have the right to be indemnified hereunder for
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted from the gross negligence or willful misconduct
of such Indemnified Party. If any such action or claim shall be brought or
asserted against any Indemnified Party, such Indemnified Party shall promptly
notify the Company and the Senior Secured Noteholders hereunder in writing, and
the Senior Secured Noteholders and the Company shall assume the defense thereof,
including the employment of counsel and the payment of all expenses. Such
Indemnified Party shall, in its sole discretion, have the right to employ
separate counsel (who may be selected by such Indemnified Party in its sole
discretion) in any such action and to participate in the defense thereof, and
the fees and expenses of such counsel shall be paid by such Indemnified Party,
except that the Senior Secured Noteholders and/or the Company shall be required
to pay such fees and expense if (a) the Senior Secured Noteholders or the
Company agree to pay such fees and expenses, or (b) the Senior Secured
Noteholders and/or the Company shall fail to assume the defense of such action
or proceeding or shall fail, in the sole discretion of such Indemnified Party,
to employ counsel reasonably satisfactory to the Indemnified Party in any such
action or proceeding, (c) the Senior Secured Noteholders and the Company are the
plaintiff in any such action or proceeding or (d) the named or potential parties
to any such action or proceeding (including any potentially impleaded parties)
include both the Indemnified Party, the Company and/or the Senior Secured
Noteholders and the Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company or the Senior Secured
Noteholders. The Senior Secured Noteholders and the Company shall be jointly and
severally liable to pay fees and expenses of counsel pursuant to the preceding
sentence, except that any obligation to pay under clause (a) shall apply only to
the party so agreeing. All such fees and expenses payable by the Company and/or
the Senior Secured Noteholders pursuant to the foregoing sentence shall be paid
from time to time as incurred, both in advance of and after the final
disposition of such action or claim. The obligations of the parties under this
section shall

 



--------------------------------------------------------------------------------



 



survive any termination of this Agreement, and resignation or removal of the
Escrow Agent shall be independent of any obligation of Escrow Agent.
     The parties agree that neither payment by the Company or the Senior Secured
Noteholders of any claim by Escrow Agent for indemnification hereunder shall
impair, limit, modify, or affect, as between the Senior Secured Noteholders and
the Company, the respective rights and obligations of Senior Secured
Noteholders, on the one hand, and the Company, on the other hand, under the
Securities Purchase Agreement.
          Expenses of Escrow Agent. The Senior Secured Noteholders shall
reimburse Escrow Agent for all of its reasonable out-of-pocket expenses,
including attorneys’ fees, travel expenses, telephone and facsimile transmission
costs, postage (including express mail and overnight delivery charges), copying
charges and the like. All of the compensation and reimbursement obligations set
forth in this Section shall be payable by the Senior Secured Noteholders, upon
demand by Escrow Agent. The obligations of the Company under this Section shall
survive any termination of this Agreement and the resignation or removal of
Escrow Agent.
          Warranties.
               Ingalls & Snyder Value Partners LP makes the following
representations and warranties to Escrow Agent and the Company:
                    It has the full legal power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.
                    This Agreement has been duly approved by all necessary legal
action of Ingalls & Snyder Value Partners LP, including any necessary partner
approval, has been executed by duly authorized officers of Ingalls & Snyder
Value Partners LP, and is enforceable in accordance with its terms.
                    The execution, delivery, and performance of Ingalls & Snyder
Value Partners LP of this Agreement will not violate, conflict with, or cause a
default under the limited partnership agreement of Ingalls & Snyder Value
Partners LP, any applicable law or regulation, any court order or administrative
ruling or degree to which Ingalls & Snyder Value Partners LP is a party or any
of its property is subject, or any agreement, contract, indenture, or other
binding arrangement.
                    Ingalls & Snyder Value Partners LP, by virtue of its
holdings of Senior Secured Notes qualifies as the Required Holder (as defined in
the Senior Note Purchase Agreement) and has full power and authority to execute,
deliver, and perform this Escrow Agreement, to execute and deliver any Joint
Written Direction, to amend, modify, or waive any provision of this Agreement,
and to take any and all other actions under this Agreement, all without further
consent or direction form, or notice to, the remaining Senior Secured
Noteholders or any other party.
                    No party other than the parties hereto and the Senior
Secured Noteholders have, or shall have, any lien, claim or security interest in
the Escrow Funds or any

 



--------------------------------------------------------------------------------



 



part thereof. No financing statement under the Uniform Commercial Code is on
file in any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.
                    All of the representations and warranties of Ingalls &
Snyder Value Partners LP contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.
               The Company makes the following representations and warranties to
the Escrow Agent and Ingalls & Snyder Value Partners LP
                    The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
full power and authority to execute and deliver this Agreement and to perform
its obligations hereunder.
                    This Agreement has been duly approved by all necessary
corporate action of the Company, including any necessary shareholder approval,
has been executed by duly authorized officers of the Company, enforceable in
accordance with its terms.
                    The execution, delivery, and performance by the Company of
this Agreement is in accordance with the Conversion Agreement and will not
violate, conflict with, or cause a default under the certificate of
incorporation or bylaws of the Company, as amended, any applicable law or
regulation, any court order or administrative ruling or decree to which the
Company is a party or any of its property is subject, or any agreement,
contract, indenture, or other binding arrangement, including without limitation
to the Conversion Agreement, to which the Company is a party.
                    Each of Dr. David Robson and Vincent McDonnell has been
appointed to act as the representative of the Company hereunder and has full
power and authority to execute, deliver, and perform this Agreement, to execute
and deliver any Joint Written Direction, to amend, modify or waive any provision
of this Agreement and to take all other actions as the Company’s Representative
under this Agreement, all without further consent or direction from, or notice
to, the Company or any other party.
                    No party other than the parties hereto and the Senior
Secured Noteholders have, or shall have, any lien, claim or security interest in
the Escrow Funds or any part thereof. No financing statement under the Uniform
Commercial Code is on file in any jurisdiction claiming a security interest in
or describing (whether specifically or generally) the Escrow Funds or any part
thereof.
                    All of the representations and warranties of the Company
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any disbursement from the Escrow Funds.
          Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of New York shall have the sole and exclusive jurisdiction
over any such proceeding. If all such courts lack federal

 



--------------------------------------------------------------------------------



 



subject matter jurisdiction, the parties agree that the Supreme Court of State
of New York in New York County, shall have sole and exclusive jurisdiction. Any
of these courts shall be proper venue for any such lawsuit or judicial
proceeding and the parties hereto waive any objection to such venue. The parties
hereto consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept the service of process to vest personal
jurisdiction over them in any of these courts.
          Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been validly served, given or delivered five
(5) days after deposit in the United States mails, by certified mail with return
receipt requested and postage prepaid, when delivered personally, one (1) day
delivered to any overnight courier, or when transmitted by facsimile
transmission and upon confirmation of receipt and addressed to the party to be
notified as follows:

     
If to Senior Secured Noteholders, to:
  Ingalls & Snyder Value Partners, LP
 
  c/o Ingalls & Snyder LLC
 
  61 Broadway
 
  New York, NY 10006
 
  Attention:       Edward H. Oberst
 
  Telephone:      (212) 269-7897
 
  Facsimile:       (212) 269-4177
 
   
If to Escrow Agent, to:
  Ingalls & Snyder LLC
 
  61 Broadway
 
  New York, NY 10006
 
  Attention:      Edward H. Oberst
 
  Telephone:      (212) 269-7897
 
  Facsimile:       (212) 269-4177
 
   
If to the Company, to:
  CanArgo Energy Corporation
 
  P.O. Box 291
 
  St. Peter Port
 
  Guernsey, British Isles GY1 3RR
 
  Attention:       Dr. David Robson/Vincent McDonnell
 
  Telephone:      (44) 1481 729 980
 
  Facsimile:       (44) 1481 729 982
 
   
With a copy to:
  Satterlee Stephens Burke & Burke LLP
 
  230 Park Avenue, Suite 1130
 
  New York, NY 10169
 
  Attention:       Peter A. Basilevsky, Esq.
 
  Telephone:      (212) 818-9200
 
  Facsimile:       (212) 818-9606

Or to such other address as each party may designate for itself by like notice.

 



--------------------------------------------------------------------------------



 



          Amendments or Waiver. This Agreement may be changed, waived,
discharged or terminated only by a writing signed by the parties hereto. No
delay or omission by any party in exercising any right with respect hereto shall
operate as waiver. A waiver on any one occasion shall not be construed as a bar
to, or waiver of, any right or remedy on any future occasion.
          Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
          Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York .
          Entire Agreement. This Agreement constitutes the entire Agreement
between the parties relating to the holding, investment, and disbursement of the
Escrow Funds and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Escrow Funds.
          Binding Effect. All of the terms of this Agreement, as amended from
time to time, shall be binding upon, inure to the benefit of and be enforceable
by the respective heirs, successors and assigns of the Senior Secured
Noteholders, the Company, or the Escrow Agent.
          Execution of Counterparts. This Agreement and any Joint Written
Direction may be executed in counter parts, which when so executed shall
constitute one and same agreement or direction.
          Termination. Upon the first to occur of the disbursement of all
amounts in the Escrow Funds pursuant to Joint Written Directions or the
disbursement of all amounts in the Escrow Funds into court pursuant to Section 7
hereof, this Agreement shall terminate and Escrow Agent shall have no further
obligation or liability whatsoever with respect to this Agreement or the Escrow
Funds.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have hereunto set their hands and seals the
day and year above set forth.

                  CANARGO ENERGY CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                INGALLS & SNYDER VALUE PARTNERS, LP
 
           
 
  By:        
 
                Name:  Thomas Boucher         Its:      General Partner    
 
                ESCROW AGENT    
 
                INGALLS & SNYDER LLC
 
           
 
  By:        
 
                Name:   Edward H. Oberst    
 
  Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Senior Note Guaranty

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
GUARANTY AGREEMENT
     This Guaranty Agreement (the “Agreement”) is made as of the 28 day of June,
2006 by the persons set forth on the signature pages hereto (the “Subordinated
Noteholders”) for the benefit of the holders of the Notes issued pursuant to
that certain Note Purchase Agreement dated as of 25 July 2005 by and among the
Company, Ingalls & Snyder Value Partners L.P. and the Purchasers (as defined
therein, and together with Ingalls & Snyder Value Partners L.P., the “Senior
Noteholders”) (the “Senior Note Purchase Agreement”). Capitalized terms used but
not defined herein shall have the meanings given them in that certain Conversion
Agreement dated as of the 28 day of June, 2006 by and among the persons set
forth on the signature pages there to (the “Conversion Agreement”).
RECITALS
     WHEREAS, the Company, Persistency, and certain other parties set forth on
Schedule 1 thereto have entered into the Conversion Agreement, pursuant to which
the Subordinated Noteholders have agreed to convert all of their outstanding
interest in the Subordinated Notes to Tethys Common Stock on the consummation of
the Tethys IPO; and
     WHEREAS, the Senior Noteholders have a secured interest in all of the
shares of Tethys Common Stock, and partial release of that secured interest is
required in order for the Subordinated Notes to convert into Tethys shares; and
     WHEREAS, the Senior Noteholders have agreed to release certain rights and
provide certain consent to permit the occurrence of the Tethys IPO and related
transactions; and
     WHEREAS, the Subordinated Noteholders desire to induce the Senior
Noteholders to convert their shares outstanding under the Senior Notes to Tethys
Common Stock prior to the Tethys IPO; and
     WHEREAS, the Senior Noteholders desire to gain assurance that the Senior
Notes will be paid off in full for at least one-half of their aggregate face
value; and
     WHEREAS, each of the Subordinated Noteholders acknowledges that it will
derive substantial benefits from the release of certain rights by the Senior
Noteholders;
     NOW, THEREFORE, in consideration of the previous recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, and to induce the Senior Noteholders to release as
much of their interest as is necessary to allow the Subordinated Notes to
convert into Tethys shares, each of the Subordinated Noteholders, intending to
be legally bound, hereby agrees for the benefit of the Senior Noteholders as
follows:

 



--------------------------------------------------------------------------------



 



Section 1: Guaranty

1.1   Each Subordinated Noteholder hereby agrees to issue a guaranty to the
Senior Noteholders for an amount equal to one-half of the principal amount of
Subordinated Notes held by such Subordinated Noteholder, as set forth below the
name of each Subordinated Noteholder on the signature pages hereto, which
guaranty shall last for as long as the Senior notes shall remain outstanding
(each a “Senior Note Guaranty,” and together the “Senior Note Guaranties”). The
aggregate amount of the Senior Note Guaranties shall be $6,500,000.   1.2   The
Senior Note Guaranties shall take effect on the release by the Senior
Noteholders of their interest in Tethys Common Stock in the amount contemplated
by this Agreement.   1.3   The Senior Note Guaranties shall be drawn on by the
Senior Noteholders, or Ingalls & Snyder LLC as agent for the Senior Noteholders,
only in the case of an event of default as defined in the Senior Note Purchase
Agreement.   1.4   The Senior Note Guaranties shall be allocated to the Senior
Noteholders on a pro rata basis according to the percentage of Senior Notes held
by each Senior Noteholder.   1.5   The Senior Note Guaranties shall be
transferable or assignable only in connection with a transfer or assignment of
the Senior Notes or any portion thereof, and any such transfer or assignment of
the Senior Note Guaranties shall be limited to the amount of Senior Notes
thereby transferred or assigned.   1.6   This Agreement shall be executed in
concert and contemporaneously with the Conversion Agreement to which it is
attached.   1.7   Each Subordinated Noteholder hereby represents and warrants
that is financially capable of fulfilling any Senior Note Guaranty given by it
under this Agreement, and agrees to take steps to maintain such capability for
so long as such Senior Note Guaranty shall remain effective.

Section 2: General

2.1   Neither party shall be entitled to assign in whole or in part any rights
and/or obligations arising under this Agreement to a third party without the
prior written consent of the other party, except as set forth in Section 1 of
this Agreement.   2.2   Each provision of this Agreement shall be construed
separately and (save as otherwise expressly provided herein) none of the
provisions hereof shall limit or govern the extent, application or construction
of any other of them and notwithstanding that any provision of this Agreement
may prove to be illegal or unenforceable the remaining provisions of this
Agreement shall continue in full force and effect.



 



--------------------------------------------------------------------------------



 



2.3   This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and together which shall constitute one
and the same instrument.   2.4   This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
on the date first above written.

                  SENIOR SUBORDINATED NOTEHOLDERS
 
                PERSISTENCY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           

             
 
  Guaranty Amount: $        
 
     
 
   

             
 
                PENRITH LTD    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           

             
 
  Guaranty Amount: $    
 
   

             
 
                THOMAS L GIPSON    
 
                     
 
           
 
  Guaranty Amount: $    
 
   

             
 
                ROBERT L GIPSON    
 
                     
 
           
 
  Guaranty Amount: $    
 
   
 
           

SIGNATURE PAGE TO THE SENIOR NOTE GUARANTY

 



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED

                  SENIOR NOTEHOLDERS
 
                INGALLS & SNYDER LLC
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           
 
                INGALLS & SNYDER VALUE PARTNERS L.P.
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Warrant Certificate
(Subordinated Noteholders)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORM OF WARRANT
(Subordinated Noteholders)
THE WARRANTS REPRESENTED HEREBY AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANTS (COLLECTIVELY, THE “WARRANT SECURITIES”), HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON
EXEMPTIONS FROM SUCH REGISTRATION AFFORDED UNDER THE ACT AND APPLICABLE
SECURITIES LAWS OF OTHER JURISDICTIONS. THE WARRANT SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS APPLICABLE (IN WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH
EFFECT) AND THE PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.
CANARGO ENERGY CORPORATION
Incorporated Under the Laws of the State of Delaware
     No. ___                         
                                                  
                                                        ________Common Stock
Purchase Warrants
CERTIFICATE FOR COMMON STOCK
PURCHASE WARRANTS
1. Warrant, This Warrant Certificate certifies that
                                        , or registered assigns (the “Registered
Holder”), is the registered owner of the above indicated number of Warrants
expiring on the Expiration Date, as hereinafter defined. One (1) Warrant
entitles the Registered Holder to purchase one (1) share of the common stock,
$.10 par value (a “Share”), of CanArgo Energy Corporation, a Delaware
corporation (the “Company”), from the Company at a purchase price of One Dollar
($1.00) (the “Exercise Price”) at any time during the Exercise Period, as
hereinafter defined, upon surrender of this Warrant Certificate with the
exercise form hereon duly completed and executed and accompanied by payment of
the Exercise Price at the principal office of the Company.
Upon due presentment for transfer or exchange of this Warrant Certificate at the
principal office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued in exchange for this Warrant Certificate, subject to
the limitations provided herein, upon payment of any tax or

 



--------------------------------------------------------------------------------



 



governmental charge imposed in connection with such transfer. Subject to the
terms hereof the Company shall deliver Warrant Certificates in required whole
number denominations to Registered Holders in connection with any transfer or
exchange permitted hereunder.
     This Warrant is one of several warrants in substantially identical form
issued pursuant to the provisions of that certain Conversion Agreement dated
June 28, 2006 by and among the Company, Pesistency, a company incorporated under
the laws of the Cayman Islands, and the persons whose names and addresses are
set out in Schedule 1 attached thereto (the “Subordinated Noteholders” and
individually a “Subordinated Noteholder”)(the “Conversion Agreement”). Any
capitalized terms not otherwise expressly defined herein shall have the meaning
ascribed thereto in the Conversion Agreement.
2. Restrictive Legends. Each Warrant Certificate shall bear legends
substantially in the form of the legends that appear at the beginning of this
Warrant Certificate. Each certificate representing Shares issued upon exercise
of a Warrant, unless such Shares are then registered under the Securities Act of
1933, as amended (the “Act”), shall bear a legend in substantially the following
form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITES ACT OF 1933, AS AMENDED (THE“ACT”) OR REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON EXEMPTIONS FROM
SUCH REGISTRATION AFFORDED UNDER THE ACT AND SUCH APPLICABLE LAWS OF OTHER
JURISDICTIONS. THE SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT IS APPLICABLE (IN
WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH EFFECT) AND THE
PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.”
Each such certificate representing Shares may also bear such legend relating to
the issuance of such Shares pursuant to any applicable securities laws as
counsel for the Company shall reasonably deem appropriate.
3. Exercise. Subject to the terms hereof: the Warrants, evidenced by this
Warrant Certificate, may be exercised at the Exercise Price in whole or in part
at any time during the period (the “Exercise Period”) commencing on the next
Business Day after the Conversion Date as contemplated by Section 4 of the
Conversion Agreement and terminating at the close of business on the earlier of:
(i) September 1, 2009; (ii) or shall be exercised on such sooner date at the
election of the Company and upon at least thirty (30) days prior written notice
to the Registered Holder in the event that: (a) the Manavi M12 well indicates,
by way of an independent engineering report, sustainable production, if
developed, in excess of 7,500 barrels of oil per day or (b) all the warrants
originally issued under that certain Note and Warrant Purchase Agreement dated
as of March 3, 2006 by and among the Company and the purchasers listed therein
are exercised by the holders thereof and the average closing price for the

 



--------------------------------------------------------------------------------



 



Company’s Common Stock on the American Stock Exchange or, if the Common Stock is
not then listed for trading on the American Stock Exchange (“AMEX”) then the
Oslo Stock Exchange, is above U.S. $2.00 (or its equivalent in NOK, and in any
case adjusted for any stock dividends, stock split, its reverse split,
recapitalization or reorganization) for a period of five consecutive trading
days; or (iii) in the event the Tethys IPO does not occur on or prior to
December 31, 2006, then December 31, 2006 (the “Expiration Date”). The Exercise
Period may also be extended by the Company’s Board of Directors.
     A Warrant shall be deemed to have been exercised in immediately prior to
the close of business on the date (the “Exercise Date”) of the surrender to the
Company at its principal offices of this Warrant Certificate with the exercise
form attached hereto executed by the Registered Holder and accompanied by
payment to the Company, in cash or by official bank or certified check, of an
amount equal to the aggregate Exercise Price, in lawful money of the United
States of America.
     The person entitled to receive the Shares issuable upon exercise of a
Warrant or Warrants (“Warrant Shares”) shall be treated for all purposes as the
holder of such Warrant Shares as of the close of business on the Exercise Date.
The Company shall not be obligated to issue any fractional share interests in
Warrant Shares issuable or deliverable on the exercise of any Warrant or script
or cash with respect thereto, but, if Company elects not to issue a fractional
share, the Company will pay a cash adjustment in respect of any fraction of a
Warrant Share which would otherwise be issuable in an amount equal to the same
fraction of the amount by which the market price of a Share on the date of
exercise exceeds the Exercise Price, such market price to be determined in good
faith by the Board of Directors of the Company. If more than one Warrant shall
be exercised at one time by the same Registered Holder, the number of full
Shares which shall be issuable on exercise thereof shall be computed on the
basis of the aggregate number of full shares issuable on such exercise.
     Promptly, and in any event within ten business days after the Exercise
Date, the Company shall cause to be issued and delivered to the person or
persons entitled to receive the same, a certificate or certificates for the
number of Warrant Shares deliverable on such exercise.
     The Company may deem and treat the Registered Holder of the Warrants at any
time as the absolute owner thereof for all purposes, and the Company shall not
be affected by any notice to the contrary. The Warrants shall not entitle the
Registered Holder thereof to any of the rights of shareholders or to any
dividend declared on the Shares unless the Registered Holder shall have
exercised the Warrants and thereby purchased the Warrant Shares prior to the
record date for the determination of holders of Shares entitled to such dividend
or other right.
4. Net Issue Conversion. Notwithstanding anything in this Warrant to the
contrary, the Registered Holder hereof may, subject to the prior concurrence of
the Company, in lieu of exercising this Warrant in the manner provided above in
Section 3, elect to convert this Warrant into Warrant Shares equal in number to
the value of the exercised Warrants by so indicating on the Form of Election to
Purchase attached hereto, in which event the Registered Holder shall receive a
number of Warrant Shares equal to following shall occur.

 



--------------------------------------------------------------------------------



 



[(X multiplied by (Y minus Z)] divided by Y;
where:
X = Number of Warrants Converted
Y = Fair Market Value of one share of Common Stock
Z = Exercise Price
For purposes of the above, “Fair Market Value” shall equal the closing price for
the Company’s Common Stock on the Exercise Date, as reported on the AMEX or, if
the Common Stock is not then listed for trading on the AMEX, then the dollar
equivalent of such closing price as reported on the Oslo Stock Exchange on the
Exercise Date.
5. Reservation of Shares and Payment of Taxes. The Company covenants that it
will at all times reserve and have available from its authorized Common Stock
such number of shares as shall then be issuable on the exercise of outstanding
Warrants. The Company covenants that all Warrant Shares which shall be so
issuable shall be duly and validly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof.
     The Registered Holder shall pay all documentary, stamp or similar taxes and
other government charges that may be imposed with respect to the issuance,
transfer or delivery of any Warrants and Warrant Shares on exercise of the
Warrants. In the event the Warrants or Warrant Shares are to be delivered in a
name other than the name of the Registered Holder of the Warrant Certificate, no
such delivery shall be made unless the person requesting the same has paid the
amount of any such taxes or charges incident thereto.
6. Registration of Transfer. The Warrant Certificates may be transferred in
whole or in part, provided any such transfer complies with all applicable
foreign and United States federal and state securities laws and, if requested by
the Company, the Registered Holder delivers to the Company an opinion of counsel
to that effect, in form and substance reasonably acceptable to the Company.
Warrant Certificates to be transferred shall be surrendered to the Company at
its principal office. The Company shall execute, issue and deliver in exchange
therefore the Warrant Certificate or Certificates which the Registered Holder
making the transfer shall be entitled to receive.
     The Company shall keep transfer books at its principal office which shall
register Warrant Certificates and the transfer thereof. On due presentment of
any Warrant Certificate for registration of transfer at such office, the Company
shall execute, issue and deliver to the transferee or transferees a new Warrant
Certificate or Certificates representing an equal aggregate number of Warrants.
All Warrant Certificates presented for registration of transfer or exercise
shall be duly endorsed or be accompanied by a written instrument or instruments
of transfer in form and substance satisfactory to the Company. The Company may
require payment of a sum sufficient to cover any tax or other government charge
that may be imposed in connection therewith.

 



--------------------------------------------------------------------------------



 



     All Warrant Certificates so surrendered, or surrendered for exercise, or
for exchange in case of mutilated Warrant Certificates, shall be promptly
canceled by the Company and thereafter retained by the Company until the
Expiration Date. Prior to due presentment for registration of transfer thereof
the Company may treat the Registered Holder of any Warrant Certificate as the
absolute owner thereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than the Company), and the Company shall not be
affected by any notice to the contrary.
7. Loss or Mutilation. On receipt by the Company of evidence satisfactory as to
the ownership of and the loss, theft, destruction or mutilation of this Warrant
Certificate, the Company shall execute and deliver, in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants. In the
case of loss, theft or destruction of any Warrant Certificate, the individual
requesting issuance of a new Warrant Certificate shall be required to indemnify
the Company in an amount satisfactory to the Company. In the event a Warrant
Certificate is mutilated, such Certificate shall be surrendered and canceled by
the Company prior to delivery of a new Warrant Certificate. Applicants for a new
Warrant Certificate shall also comply with such other reasonable regulations as
the Company may prescribe.
8. Adjustment of Shares. The number and kind of securities issuable upon
exercise of a Warrant or to be delivered upon the redemption of Warrants
hereunder shall be subject to adjustment from time to time upon the happening of
certain events (“Adjustment Event”), as follows:
     (a) If the Company shall, at any time prior to the complete exercise of the
Warrants evidenced hereby, declare or pay to the holders of its outstanding
Shares, a dividend payable in any kind of shares of stock or other securities of
the Company, or in property, or otherwise than in cash, the Registered Holder
upon thereafter exercising the Warrants evidenced hereby as herein provided
shall be entitled to receive for the Exercise Price, in addition to one Warrant
Share, such additional share or shares of stock or scrip representing fractions
of a share or other securities or property as the Registered Holder would have
received in the form of such dividend if he had been the holder of record of
such Warrant Share on the record date for the determination of common
stockholders entitled to receive such dividend.
     (b) If the Company shall, while any Warrants evidenced hereby remain in
force, effect a recapitalization of such character that the Shares covered
hereby shall be changed into or become exchangeable for a larger or smaller
number of shares, then thereafter, the number of Shares which the Registered
Holder shall be entitled to purchase hereunder, shall be increased or decreased,
as the case may be, in direct proportion to the increase or decrease in the
number of Shares of the Company by reason of such recapitalization, and the
Exercise Price (per Share) shall in the case of an increase in the number of
Shares be proportionately reduced, and in the case of a decrease in the number
of shares be proportionately increased.
     (c) In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable upon exercise
of a Warrant) or in case the Company (or any such other corporation) shall merge
into or with or consolidate with another corporation or convey all or
substantially all of its assets to another corporation or enter into a

 



--------------------------------------------------------------------------------



 



business combination of any form as a result of which the Shares or other
securities receivable upon exercise of a Warrant are converted into other stock
or securities of the same or another corporation, then and in each such case,
the Registered Holder of a Warrant, upon exercise of the purchase right at any
time after the consummation of such reorganization, consolidation, merger,
conveyance or combination, shall be entitled to receive, in lieu of the Shares
or other securities to which such Registered Holder would have been entitled had
he exercised the purchase right immediately prior thereto, such stock and
securities which such Registered Holder would have owned immediately after such
event with respect to the Shares and other securities for which a Warrant may
have been exercised immediately before such event had the Registered Holder
exercised the Warrant immediately prior to such event.
     (d) In case the Company shall at any time prior to the exercise of a
Warrant evidenced hereby make any distribution of its assets to holders of its
Shares by way of a liquidating or partial liquidating dividend or by way of a
return of capital, or other than as a dividend payable out of earnings or any
surplus legally available for dividends under the laws of the state of its
incorporation, then the Registered Holder upon thereafter exercising such
Warrant as herein provided after the date of record for the determination of
those holders of Shares entitled to such distribution of assets, shall be
entitled to receive for the Exercise Price, in addition to a Warrant Share, the
amount of such assets (or at the option of the Company, a sum equal to the value
thereof at the time of such distribution to holders of Shares as such value is
determined by the Board of Directors of the Company in good faith) which would
have been payable to the Registered Holder had he been the holder of record of
such Warrant Share receivable upon exercise of such Warrant on the record date
for the determination of those entitled to such distribution.
     The Company shall mail to the holder of this Certificate at least twenty
(20) days prior to any Adjustment Event a notice specifying the date on which
any such Adjustment Event is to occur together with a description thereof.
     In each case of an adjustment in the Shares or other securities receivable
upon the exercise of a Warrant, the Company shall promptly notify the Registered
Holder of such adjustment. Such notice shall set forth the facts upon which such
adjustment is based.
9. Reduction in Exercise Price .
     (a) The Company’s Board of Directors may, at its sole discretion, reduce
the Exercise Price of the Warrants in effect at any time either for the life of
the Warrants or any shorter period of time determined by the Company’s Board of
Directors. The Company shall promptly notify the Registered Holders of any such
reduction in the Exercise Price.
     (b) In the event the Company issues equity securities during the life of
the Warrant (other than pursuant to the granting of stock options pursuant to
employee stock option plans approved by the Company’s stockholders; or the
exercise or conversion of outstanding warrants, stock options or convertible
securities, including without limitation the conversion of the Senior Secured
Notes due July 25, 2009 or the Senior Subordinated Convertible Guaranteed Notes
due September 1, 2009) at a price per share of Common Stock or common stock
equivalent less than

 



--------------------------------------------------------------------------------



 



the Exercise Price then in effect, such price per share determined net of all
discounts, fees, costs and expenses incurred in connection with such issuance,
then the Exercise Price shall be automatically reset to the lowest net effective
price per share, without any further action of the holder of the Warrant.
Notwithstanding the foregoing, in no event shall the number of Shares issuable
to the holders of the Warrants pursuant to this Section 8 cause the holders of
the Warrants collectively to own in excess of 19.9% of the outstanding Common
Stock of the Company as at the date of the Note Purchase Agreement unless the
Company has obtained the prior approval of its stockholders as required by
Section 713 of the AMEX Company Guide as in effect from time to time, provided,
however, that the Company shall use commercially reasonable efforts to
diligently seek to obtain such approval of its stockholders.
10. Notices. All notices, demands, elections, requests and communications
provided for hereunder shall be in writing and sent
     (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
     (b) by registered or certified mail with return receipt requested (postage
prepaid), or
     (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
          (i) if to the Registered Holder or its nominee, to the Registered
Holder or its nominee at the address of the Registered Holder as set forth on
the books maintained by the Company, or at such other address as such Registered
Holder or nominee shall have specified to the Company in writing,
          (ii) if to the Company, to the Company at its principal executive
office to the attention of Chief Executive Officer, or at such other address as
the Company shall have specified to the holder of each Warrant in writing.
     Notices under this Section 10 will be deemed given only when actually
received.
11. General Provisions. This Warrant Certificate shall be construed and enforced
in accordance with, and governed by, the laws of the State of Delaware, where
the Company maintains its registered offices. Except as otherwise expressly
stated herein, time is of the essence in performing hereunder. The headings of
this Warrant Certificate are for convenience in reference only and shall not
limit or otherwise affect the meaning hereof.
     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed as of the ___day of ___, 2006.

                  CanArgo Energy Corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
           

 



--------------------------------------------------------------------------------



 



CanArgo Energy Corporation
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

         
TEN COM — as tenants in common
  UNIF GIFT MIN ACT- Custodian    
TEN ENT — as tenants by the entireties
       
JR TEN — as joint tenants with right
 
 
(Cust)          (Minor)    
of survivorship and not as tenants in
 
under Uniform Gifts
    common  
to Minor Act                    .

   
 
                      (State)    

Additional abbreviations may also be used though not in the above list.
FORM OF ASSIGNMENT
(To be Executed by the Registered Holder if He
Desires to Assign Warrants Evidenced by the
Within Warrant Certificate)
     FOR VALUE RECEIVED                                             hereby
sells, assigns and transfers (                    ) Warrants, evidenced by the
within Warrant Certificate, and does hereby irrevocably constitute and
appoint                                         Attorney to transfer the said
Warrants evidenced by the within Warrant Certificates on the books of the
Company, with full power of substitution.

             
Dated:
                                                              .      
                                                            .
 
          Signature

Notice: The above signature must correspond with the name as written upon the
Face of the Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever.
Signature Guaranteed:
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

 



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO PURCHASE
(To be Executed by the Holder if he Desires to Exercise
the Warrants Evidenced by the Warrant Certificate)
To CanArgo Energy Corporation:
     [The undersigned hereby irrevocably elects to exercise                    
(                    ) Warrants, evidenced by the within Warrant Certificate
for, and to purchase thereunder,                                        
(                    ) full shares of Common Stock issuable upon exercise of
said Warrants and delivery of $                     and payment of any
applicable taxes.
   OR
     [The undersigned hereby irrevocably elects to convert                    
(                    ) Warrants, evidenced by the within Warrant Certificate,
and to acquire Warrant Shares pursuant to the “Net Issue Conversion” provision
in Section 4 thereof, and, upon payment of any applicable taxes, to acquire
Warrant Shares thereunder.]
     The undersigned hereby warrants and represents that he/it is an “accredited
investor” as defined under Rule 501(a) of the Securities Act of 1933, as amended
and accordingly the Warrants being exercised and the securities deliverable upon
exercise thereof have been registered under the Act or are exempt from
registration thereunder.
     Please register the certificates for such share as follows:
Please insert taxpayer identification
Or social security number (if
any)                                                            .
 
(Please print name)
 
(Please print address)
     If said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, the undersigned requests that a new Warrant
Certificate evidencing the Warrants not so exercised be registered in the name
of the undersigned at the following address and deliver the Certificate to that
address:
 
(Please print address)
(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 



--------------------------------------------------------------------------------



 



                     
Dated:
          Signature:        
 
 
 
         
 
   

NOTICE: The above signature must correspond with the name as written upon the
face of the within Warrant Certificate in every particular, without alteration
or enlargement or any change whatsoever. If the certificate representing the
shares is to be registered in a name other than that in which the within Warrant
Certificate is registered, the signature of the holder hereof must be
guaranteed.
Signature Guaranteed:          
                                                                                           .
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Warrant Certificate
(Persistency)

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF WARRANT
(Persistency)
THE WARRANTS REPRESENTED HEREBY AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANTS (COLLECTIVELY, THE “WARRANT SECURITIES”), HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON
EXEMPTIONS FROM SUCH REGISTRATION AFFORDED UNDER THE ACT AND APPLICABLE
SECURITIES LAWS OF OTHER JURISDICTIONS. THE WARRANT SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS APPLICABLE (IN WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH
EFFECT) AND THE PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.
CANARGO ENERGY CORPORATION
Incorporated Under the Laws of the State of Delaware

     
No.                    
                       Common
 
  Stock Purchase Warrants

CERTIFICATE FOR COMMON STOCK
PURCHASE WARRANTS
1. Warrant, This Warrant Certificate certifies that Persistency, a company
incorporated under the laws of the Cayman Islands (“Persistency”), or registered
assigns (the “Registered Holder”), is the registered owner of the above
indicated number of Warrants expiring on the Expiration Date, as hereinafter
defined. One (1) Warrant entitles the Registered Holder to purchase one
(1) share of the common stock, $.10 par value (a “Share”), of CanArgo Energy
Corporation, a Delaware corporation (the “Company”), from the Company at a
purchase price of One Dollar ($1.00) (the “Exercise Price”) at any time during
the Exercise Period, as hereinafter defined, upon surrender of this Warrant
Certificate with the exercise form hereon duly completed and executed and
accompanied by payment of the Exercise Price at the principal office of the
Company.
     Upon due presentment for transfer or exchange of this Warrant Certificate
at the principal office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued in exchange for this

 



--------------------------------------------------------------------------------



 



Warrant Certificate, subject to the limitations provided herein, upon payment of
any tax or governmental charge imposed in connection with such transfer. Subject
to the terms hereof the Company shall deliver Warrant Certificates in required
whole number denominations to Registered Holders in connection with any transfer
or exchange permitted hereunder.
     This Warrant is issued pursuant to the provisions of that certain
Conversion Agreement dated June 28, 2006 by and among the Company, Persistency
and the persons whose names and addresses are set out in Schedule 1 attached
thereto (the “Subordinated Noteholders” and individually a “Subordinated
Noteholder”)(the “Conversion Agreement”). Any capitalized terms not otherwise
expressly defined herein shall have the meaning ascribed thereto in the
Conversion Agreement.
2. Restrictive Legends. Each Warrant Certificate shall bear legends
substantially in the form of the legends that appear at the beginning of this
Warrant Certificate. Each certificate representing Shares issued upon exercise
of a Warrant, unless such Shares are then registered under the Securities Act of
1933, as amended (the “Act”), shall bear a legend in substantially the following
form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITES ACT OF 1933, AS AMENDED (THE“ACT”) OR REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON EXEMPTIONS FROM
SUCH REGISTRATION AFFORDED UNDER THE ACT AND SUCH APPLICABLE LAWS OF OTHER
JURISDICTIONS. THE SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT IS APPLICABLE (IN
WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH EFFECT) AND THE
PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.”
Each such certificate representing Shares may also bear such legend relating to
the issuance of such Shares pursuant to any applicable securities laws as
counsel for the Company shall reasonably deem appropriate.
3. Exercise. Subject to the terms hereof this Warrant Certificate, may be
exercised at the Exercise Price in whole or in part at any time during the
period (the “Exercise Period”) commencing on the next Business Day after the
date hereof as contemplated by Section 4 of the Conversion Agreement and
terminating at the close of business on the earlier of: (i) September 1, 2009;
(ii) or shall be exercised on such sooner date at the election of the Company
and upon at least thirty (30) days prior written notice to the Registered Holder
in the event that: (a) the Manavi M12 well indicates, by way of an independent
engineering report, sustainable production, if developed, in excess of 7,500
barrels of oil per day or (b) all the warrants originally issued under that
certain Note and Warrant Purchase Agreement dated as of March 3, 2006 by and
among the Company and the purchasers listed therein are exercised by the holders
thereof and the average closing price for the Company’s Common Stock on the
American Stock

 



--------------------------------------------------------------------------------



 



Exchange or, if the Common Stock is not then listed for trading on the American
Stock Exchange (“AMEX”) then the Oslo Stock Exchange, is above U.S. $2.00 (or
its equivalent in NOK, and in any case adjusted for any stock dividends, stock
split, its reverse split, recapitalization or reorganization) for a period of
five consecutive trading days; or (iii) in the event the Tethys IPO does not
occur on or prior to December 31, 2006, then December 31, 2006 (the “Expiration
Date”). The Exercise Period may also be extended by the Company’s Board of
Directors.
     A Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date (the “Exercise Date”) of the surrender to the
Company at its principal offices of this Warrant Certificate with the exercise
form attached hereto executed by the Registered Holder and accompanied by
payment to the Company, in cash or by official bank or certified check, of an
amount equal to the aggregate Exercise Price, in lawful money of the United
States of America.
     The person entitled to receive the Shares issuable upon exercise of a
Warrant or Warrants (“Warrant Shares”) shall be treated for all purposes as the
holder of such Warrant Shares as of the close of business on the Exercise Date.
The Company shall not be obligated to issue any fractional share interests in
Warrant Shares issuable or deliverable on the exercise of any Warrant or script
or cash with respect thereto, but, if Company elects not to issue a fractional
share, the Company will pay a cash adjustment in respect of any fraction of a
Warrant Share which would otherwise be issuable in an amount equal to the same
fraction of the amount by which the market price of a Share on the date of
exercise exceeds the Exercise Price, such market price to be determined in good
faith by the Board of Directors of the Company. If more than one Warrant shall
be exercised at one time by the same Registered Holder, the number of full
Shares which shall be issuable on exercise thereof shall be computed on the
basis of the aggregate number of full shares issuable on such exercise.
     Promptly, and in any event within ten business days after the Exercise
Date, the Company shall cause to be issued and delivered to the person or
persons entitled to receive the same, a certificate or certificates for the
number of Warrant Shares deliverable on such exercise.
     The Company may deem and treat the Registered Holder of the Warrants at any
time as the absolute owner thereof for all purposes, and the Company shall not
be affected by any notice to the contrary. The Warrants shall not entitle the
Registered Holder thereof to any of the rights of shareholders or to any
dividend declared on the Shares unless the Registered Holder shall have
exercised the Warrants and thereby purchased the Warrant Shares prior to the
record date for the determination of holders of Shares entitled to such dividend
or other right.
4. Net Issue Conversion. Notwithstanding anything in this Warrant to the
contrary, the Registered Holder hereof may, subject to the prior concurrence of
the Company, in lieu of exercising this Warrant in the manner provided above in
Section 3, elect to convert this Warrant into Warrant Shares equal in number to
the value of the exercised Warrants by so indicating on the Form of Election to
Purchase attached hereto, in which event the Registered Holder shall receive a
number of Warrant Shares equal to following shall occur.

 



--------------------------------------------------------------------------------



 



     [(X multiplied by (Y minus Z)] divided by Y;
     where:
     X = Number of Warrants Converted
     Y = Fair Market Value of one share of Common Stock
     Z = Exercise Price
For purposes of the above, “Fair Market Value” shall equal the closing price for
the Company’s Common Stock on the Exercise Date, as reported on the AMEX or, if
the Common Stock is not then listed for trading on the AMEX, then the dollar
equivalent of such closing price as reported on the Oslo Stock Exchange on the
Exercise Date.
5. Reservation of Shares and Payment of Taxes. The Company covenants that it
will at all times reserve and have available from its authorized Common Stock
such number of shares as shall then be issuable on the exercise of outstanding
Warrants. The Company covenants that all Warrant Shares which shall be so
issuable shall be duly and validly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof.
     The Registered Holder shall pay all documentary, stamp or similar taxes and
other government charges that may be imposed with respect to the issuance,
transfer or delivery of any Warrants and Warrant Shares on exercise of the
Warrants. In the event the Warrants or Warrant Shares are to be delivered in a
name other than the name of the Registered Holder of the Warrant Certificate, no
such delivery shall be made unless the person requesting the same has paid the
amount of any such taxes or charges incident thereto.
6. Registration of Transfer. The Warrant Certificates may be transferred in
whole or in part, provided any such transfer complies with all applicable
foreign and United States federal and state securities laws and, if requested by
the Company, the Registered Holder delivers to the Company an opinion of counsel
to that effect, in form and substance reasonably acceptable to the Company.
Warrant Certificates to be transferred shall be surrendered to the Company at
its principal office. The Company shall execute, issue and deliver in exchange
therefore the Warrant Certificate or Certificates which the Registered Holder
making the transfer shall be entitled to receive.
     The Company shall keep transfer books at its principal office which shall
register Warrant Certificates and the transfer thereof. On due presentment of
any Warrant Certificate for registration of transfer at such office, the Company
shall execute, issue and deliver to the transferee or transferees a new Warrant
Certificate or Certificates representing an equal aggregate number of Warrants.
All Warrant Certificates presented for registration of transfer or exercise
shall be duly endorsed or be accompanied by a written instrument or instruments
of transfer in form and substance satisfactory to the Company. The Company may
require payment of a sum sufficient to cover any tax or other government charge
that may be imposed in connection therewith.

 



--------------------------------------------------------------------------------



 



     All Warrant Certificates so surrendered, or surrendered for exercise, or
for exchange in case of mutilated Warrant Certificates, shall be promptly
canceled by the Company and thereafter retained by the Company until the
Expiration Date. Prior to due presentment for registration of transfer thereof
the Company may treat the Registered Holder of any Warrant Certificate as the
absolute owner thereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than the Company), and the Company shall not be
affected by any notice to the contrary.
7. Loss or Mutilation. On receipt by the Company of evidence satisfactory as to
the ownership of and the loss, theft, destruction or mutilation of this Warrant
Certificate, the Company shall execute and deliver, in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants. In the
case of loss, theft or destruction of any Warrant Certificate, the individual
requesting issuance of a new Warrant Certificate shall be required to indemnify
the Company in an amount satisfactory to the Company. In the event a Warrant
Certificate is mutilated, such Certificate shall be surrendered and canceled by
the Company prior to delivery of a new Warrant Certificate. Applicants for a new
Warrant Certificate shall also comply with such other reasonable regulations as
the Company may prescribe.
8. Adjustment of Shares. The number and kind of securities issuable upon
exercise of a Warrant or to be delivered upon the redemption of Warrants
hereunder shall be subject to adjustment from time to time upon the happening of
certain events (“Adjustment Event”), as follows:
     (a) If the Company shall, at any time prior to the complete exercise of the
Warrants evidenced hereby, declare or pay to the holders of its outstanding
Shares, a dividend payable in any kind of shares of stock or other securities of
the Company, or in property, or otherwise than in cash, the Registered Holder
upon thereafter exercising the Warrants evidenced hereby as herein provided
shall be entitled to receive for the Exercise Price, in addition to one Warrant
Share, such additional share or shares of stock or scrip representing fractions
of a share or other securities or property as the Registered Holder would have
received in the form of such dividend if he had been the holder of record of
such Warrant Share on the record date for the determination of common
stockholders entitled to receive such dividend.
     (b) If the Company shall, while any Warrants evidenced hereby remain in
force, effect a recapitalization of such character that the Shares covered
hereby shall be changed into or become exchangeable for a larger or smaller
number of shares, then thereafter, the number of Shares which the Registered
Holder shall be entitled to purchase hereunder, shall be increased or decreased,
as the case may be, in direct proportion to the increase or decrease in the
number of Shares of the Company by reason of such recapitalization, and the
Exercise Price (per Share) shall in the case of an increase in the number of
Shares be proportionately reduced, and in the case of a decrease in the number
of shares be proportionately increased.
     (c) In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable upon exercise
of a Warrant) or in case the Company (or any such other corporation) shall merge
into or with or consolidate with another corporation or convey all or
substantially all of its assets to another corporation or enter into a

 



--------------------------------------------------------------------------------



 



business combination of any form as a result of which the Shares or other
securities receivable upon exercise of a Warrant are converted into other stock
or securities of the same or another corporation, then and in each such case,
the Registered Holder of a Warrant, upon exercise of the purchase right at any
time after the consummation of such reorganization, consolidation, merger,
conveyance or combination, shall be entitled to receive, in lieu of the Shares
or other securities to which such Registered Holder would have been entitled had
he exercised the purchase right immediately prior thereto, such stock and
securities which such Registered Holder would have owned immediately after such
event with respect to the Shares and other securities for which a Warrant may
have been exercised immediately before such event had the Registered Holder
exercised the Warrant immediately prior to such event.
     (d) In case the Company shall at any time prior to the exercise of a
Warrant evidenced hereby make any distribution of its assets to holders of its
Shares by way of a liquidating or partial liquidating dividend or by way of a
return of capital, or other than as a dividend payable out of earnings or any
surplus legally available for dividends under the laws of the state of its
incorporation, then the Registered Holder upon thereafter exercising such
Warrant as herein provided after the date of record for the determination of
those holders of Shares entitled to such distribution of assets, shall be
entitled to receive for the Exercise Price, in addition to a Warrant Share, the
amount of such assets (or at the option of the Company, a sum equal to the value
thereof at the time of such distribution to holders of Shares as such value is
determined by the Board of Directors of the Company in good faith) which would
have been payable to the Registered Holder had he been the holder of record of
such Warrant Share receivable upon exercise of such Warrant on the record date
for the determination of those entitled to such distribution.
     The Company shall mail to the holder of this Certificate at least twenty
(20) days prior to any Adjustment Event a notice specifying the date on which
any such Adjustment Event is to occur together with a description thereof.
     In each case of an adjustment in the Shares or other securities receivable
upon the exercise of a Warrant, the Company shall promptly notify the Registered
Holder of such adjustment. Such notice shall set forth the facts upon which such
adjustment is based.
9. Reduction in Exercise Price.
     (a) The Company’s Board of Directors may, at its sole discretion, reduce
the Exercise Price of the Warrants in effect at any time either for the life of
the Warrants or any shorter period of time determined by the Company’s Board of
Directors. The Company shall promptly notify the Registered Holders of any such
reduction in the Exercise Price.
     (b) In the event the Company issues equity securities during the life of
the Warrant (other than pursuant to the granting of stock options pursuant to
employee stock option plans approved by the Company’s stockholders; or the
exercise or conversion of outstanding warrants, stock options or convertible
securities, including without limitation the conversion of the Senior Secured
Notes due July 25, 2009 or the Senior Subordinated Convertible Guaranteed Notes
due September 1, 2009) at a price per share of Common Stock or common stock
equivalent less than

 



--------------------------------------------------------------------------------



 



the Exercise Price then in effect, such price per share determined net of all
discounts, fees, costs and expenses incurred in connection with such issuance,
then the Exercise Price shall be automatically reset to the lowest net effective
price per share, without any further action of the holder of the Warrant.
Notwithstanding the foregoing, in no event shall the number of Shares issuable
to the holders of the Warrants pursuant to this Section 8 cause the holders of
the Warrants collectively to own in excess of 19.9% of the outstanding Common
Stock of the Company as at the date of the Note Purchase Agreement unless the
Company has obtained the prior approval of its stockholders as required by
Section 713 of the AMEX Company Guide as in effect from time to time, provided,
however, that the Company shall use commercially reasonable efforts to
diligently seek to obtain such approval of its stockholders.
10. Notices. All notices, demands, elections, requests and communications
provided for hereunder shall be in writing and sent
     (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
     (b) by registered or certified mail with return receipt requested (postage
prepaid), or
     (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
          (i) if to the Registered Holder or its nominee, to the Registered
Holder or its nominee at the address of the Registered Holder as set forth on
the books maintained by the Company, or at such other address as such Registered
Holder or nominee shall have specified to the Company in writing,
          (ii) if to the Company, to the Company at its principal executive
office to the attention of Chief Executive Officer, or at such other address as
the Company shall have specified to the holder of each Warrant in writing.
     Notices under this Section 10 will be deemed given only when actually
received.
11. General Provisions. This Warrant Certificate shall be construed and enforced
in accordance with, and governed by, the laws of the State of Delaware, where
the Company maintains its registered offices. Except as otherwise expressly
stated herein, time is of the essence in performing hereunder. The headings of
this Warrant Certificate are for convenience in reference only and shall not
limit or otherwise affect the meaning hereof.
     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed as of the ___ day of ___, 2006.

                  CanArgo Energy Corporation
 
           
 
  By:                       Title:    
 
           

 



--------------------------------------------------------------------------------



 



CanArgo Energy Corporation
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

         
TEN COM — as tenants in common
  UNIF GIFT MIN ACT- Custodian    
TEN ENT — as tenants by the entireties
       
JR TEN — as joint tenants with right
 
 
(Cust)          (Minor)    
of survivorship and not as tenants in
 
under Uniform Gifts
    common  
to Minor Act                    .

   
 
                      (State)    

Additional abbreviations may also be used though not in the above list.
FORM OF ASSIGNMENT
(To be Executed by the Registered Holder if He
Desires to Assign Warrants Evidenced by the
Within Warrant Certificate)
     FOR VALUE RECEIVED
                                                             hereby sells,
assigns and transfers (                    ) Warrants, evidenced by the within
Warrant Certificate, and does hereby irrevocably constitute and appoint
                                                             Attorney to
transfer the said Warrants evidenced by the within Warrant Certificates on the
books of the Company, with full power of substitution.

     
Dated:                                                             .
                                                              .
 
  Signature

Notice: The above signature must correspond with the name as written upon the
Face of the Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever.
Signature Guaranteed:
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

 



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO PURCHASE
(To be Executed by the Holder if he Desires to Exercise
the Warrants Evidenced by the Warrant Certificate)
To CanArgo Energy Corporation:
     [The undersigned hereby irrevocably elects to exercise                     
(                     ) Warrants, evidenced by the within Warrant Certificate
for, and to purchase thereunder,                                          (
                    ) full shares of Common Stock issuable upon exercise of said
Warrants and delivery of $                     and payment of any applicable
taxes.
   OR
     [The undersigned hereby irrevocably elects to convert                     
(                      ) Warrants, evidenced by the within Warrant Certificate,
and to acquire Warrant Shares pursuant to the “Net Issue Conversion” provision
in Section 4 thereof, and, upon payment of any applicable taxes, to acquire
Warrant Shares thereunder.]
     The undersigned hereby warrants and represents that he/it is an “accredited
investor” as defined under Rule 501(a) of the Securities Act of 1933, as amended
and accordingly the Warrants being exercised and the securities deliverable upon
exercise thereof have been registered under the Act or are exempt from
registration thereunder.
     Please register the certificates for such share as follows:
Please insert taxpayer identification
Or social security number (if any)                                        .
 
(Please print name)
 
(Please print address)
     If said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, the undersigned requests that a new Warrant
Certificate evidencing the Warrants not so exercised be registered in the name
of the undersigned at the following address and deliver the Certificate to that
address:
 
(Please print address)
(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 



--------------------------------------------------------------------------------



 



Dated:                                                    Signature:          
                                                  .
NOTICE:           The above signature must correspond with the name as written
upon the face of the within Warrant Certificate in every particular, without
alteration or enlargement or any change whatsoever. If the certificate
representing the shares is to be registered in a name other than that in which
the within Warrant Certificate is registered, the signature of the holder hereof
must be guaranteed.
Signature Guaranteed:   
                                                                              .
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

 